DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/136,413 filed December 29, 2020. Claims 1-26 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedder (Pre-Grant Publication 2017/0285864).
Regarding claim 1, Pedder discloses an electronic device comprising:
a semiconductor substrate (Paragraph [0004]);
an array of strain sensitive elements (Abstract) including a first strain-sensitive sensor on or in the substrate and having a first sensing axis extending in a first direction parallel with a surface of the substrate (Fig. 13 & 14; Paragraph [0118]);
a second strain-sensitive sensor (1310b) on or in the substrate and having a second sensing axis extending in a second direction parallel with the surface of the substrate and perpendicular to the first direction; and
a third strain-sensitive sensor (1310a) on or in the substrate and having a third sensing axis extending in a third direction parallel with the surface of the substrate and neither parallel nor perpendicular to the first and second directions.

Regarding claim 23, Pedder discloses an electronic device comprising: 
an array of strain sensitive elements (Abstract) on or in a semiconductor substrate (Paragraph [0004]), the substrate having a crystal orientation, the strain-sensitive sensors comprising:
a first strain-sensitive sensor (Fig. 13 & 14; Paragraph [0118]) on or in the substrate to have a first sensing axis extending in a first direction parallel to a surface of the substrate and to the crystal orientation of the substrate;
a second strain-sensitive sensor (Paragraph [0118]) on or in the substrate and having a second sensing axis extending in a second direction transverse to the crystal orientation of the substrate and parallel to the surface of the substrate, the second direction is perpendicular to the first direction; and
a third strain-sensitive sensor (Paragraph [0118] on or in the substrate and having a third sensing axis extending in a third direction parallel with the surface of the substrate and neither parallel nor perpendicular to the first and second directions; and
a force sensing circuit (Paragraph [0005] & [0065]) coupled to each of the first, second and third strain-sensitive sensors, the sense circuit configured to provide respective sense signals, the sense signals are representative of a change in resistance of the respective first, second, and third strain-sensitive sensors responsive to deformation of the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedder (Pre-Grant Publication 2017/0285864) in view of Yamaguchi (WIPO reference WO 2018/066557).
Regarding claim 2, Pedder disclose all of the limitations of claim 1 (addressed above). Pedder does not explicitly disclose the substrate comprises a monolithic silicon substrate having a crystal orientation in a direction that is parallel to one of the first or second direction. However Yamaguchi disclose a sensor chip comprising:
A plurality of piezoresistive sensor elements (MxR1-4, MyR1-4, etc) on a silicon substrate wherein the sensor elements are arranged in a direction vertically/horizontally/inclined with respect to the crystal orientation of the substrate (Paragraph [0065-0066]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the substrate as a monolithic silicon substrate having a crystal orientation in a direction that is parallel to the first or second direction because it will allow for the sensor to obtain a larger resistance change and to improve the measurement accuracy of the applied force/strain (Paragraph [0065]).

Claim(s) 9-11 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedder (Pre-Grant Publication 2017/0285864) in view of Sumigawa (Pre-Grant Publication 2007/0151356).
Regarding claims 9-11, Pedder disclose all of the limitations of claim 1 (addressed above). Pedder does not disclose the substrate comprises a contact surface that is spaced apart from an opposing surface, the contact surface being adapted to couple the IC to a mechanical structure, further comprising a coupling layer attached to the contact surface of the substrate, the coupling layer adapted to couple the IC to the mechanical structure, the sensing system comprising: a communication device mounted on the opposing surface, the communication device configured to communicate sensor data between the IC and external reader devices; and a controller mounted to the opposing surface and coupled to the communication device, wherein the communication device communicates via either a wired connection or a wireless connection. However Sumigawa discloses a device to measure a mechanical quantity comprising:
A quantity measuring apparatus (Fig. 1, 1) on a substrate (2) wherein the measuring apparatus includes a strain sensor (3).
The substrate (2) has a bonding plane/contact surface (8) that is spaced apart from an opposing surface wherein the contact surface is adapted to couple the IC to a mechanical structure (Fig. 5(3), 11) and further comprising a coupling layer (13; Paragraph [0040]) attached to the contact surface of the substrate to couple the IC to the mechanical structure. 
a communication device/antenna (9) mounted on the opposing surface, the communication device configured to communicate sensor data between the IC and external reader devices (201/202; Paragraph [0030]); and
a controller (7) mounted to the opposing surface and coupled to the communication device wherein the communication device communicates via a wireless connection (Paragraph [0040]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form a coupling layer on the contact surface of the substrate because it will allow for the IC to be securely attached and even buried in the mechanical structure wherein a strain information can be transfer without hinderance via a wireless communication (Paragraph [0031] & [0040]). 

Regarding claim 14, Pedder disclose an electronic device comprising:
an integrated circuit (IC) including an array strain-sensitive sensors (Fig. 13 & 14) on or in a semiconductor substrate (Paragraph [0004]), the substrate having a crystal orientation, each of the strain-sensitive sensors having a respective sensing axis oriented at an angle relative to the crystal orientation of the substrate (Paragraph [0118]), the IC including a force sensing circuit (Paragraph [0005 & 0065]) configured to determine a change in resistance for each of the respective strain-sensitive sensors responsive to deformation of the substrate.

Pedder does not explicitly disclose a communication device coupled to the IC, configured to wirelessly communicate data representative of the deformation of the substrate responsive to the change in resistance; and a controller coupled to the IC and communication device, the controller configured to control communication of the communication device. However Sumigawa discloses a device to measure a mechanical quantity comprising:
A quantity measuring apparatus (Fig. 1, 1) on a substrate (2) wherein the measuring apparatus includes a strain sensor (3).
a communication device/antenna (9) coupled to the IC and configured to wirelessly to communicate data representative of the deformation of the substrate (Paragraph [0030 & 0040]); and
a controller (7) coupled to the communication device wherein the communication device and IC and configured to control communication of the communication device (Paragraph [0031]).


It would have been obvious to those having ordinary skill in the art at the time of invention to form couple a communication device to the IC because it will allow the resistance change value measuring by the strain sensor to transmitted to an reader device via the communication control device with high precision and less error when attached or buried in a mechanical device (Abstract and Paragraphs [0031 & 0040]).

Regarding claim 15, Pedder further discloses:
a first strain-sensitive sensor (Fig. 13 & 14; Paragraph [0118]) on or in the substrate to have a first sensing axis extending in a first direction parallel to a surface of the substrate and to the crystal orientation of the substrate;
a second strain-sensitive sensor (Paragraph [0118]) on or in the substrate and having a second sensing axis extending in a second direction transverse to the crystal orientation of the substrate and parallel to the surface of the substrate, the second direction is perpendicular to the first direction; and
a third strain-sensitive sensor (Paragraph [0118] on or in the substrate and having a third sensing axis extending in a third direction parallel with the surface of the substrate and neither parallel nor perpendicular to the first and second directions; and
a force sensing circuit (Paragraph [0005] & [0065]) coupled to each of the first, second and third strain-sensitive sensors, the sense circuit configured to provide respective sense signals, the sense signals are representative of a change in resistance of the respective first, second, and third strain-sensitive sensors responsive to deformation of the substrate.

Claim(s) 12 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Pedder (Pre-Grant Publication 2017/0285864) in view of Sumigawa (Pre-Grant Publication 2007/0151356) as applied to claims 10 & 14 above, and further in view of Shih (Pre-Grant Publication 2017/0123548).
Regarding claims 12 & 21, Pedder and Sumigawa disclose all of the limitations of claims 10 & 14 (addressed above). Neither reference disclose the sensing system implement as a system on chip comprising a packaging material that encapsulates the IC and at one of the communication device and the controller. However Shih disclose a force sensing device comprising:
An IC chip (Fig. 3, 314) having piezoelectric sensors formed within, wherein the IC chip is encapsulated in a molding.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the sensing system as a system on chip comprising a packaging material because it will allow the IC chip to be protected by the molding material and allow the IC and the communication and/or controller to be packaged and coupled to a mechanical device or PCB.

Allowable Subject Matter
Claims 3-8, 13, 16-20, 22, & 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 is considered allowable because none of the prior art either alone or in combination discloses wherein each of the first, second and third strain-sensitive sensors is a respective piezoresistive sensor comprising: a first silicon resistor having a first terminal and a second terminal; and a second silicon resistor having a first terminal and a second terminal, the IC further comprising: a sense circuit having a first input, a second input and an output, the first input coupled to the first terminal of the first silicon resistor and the second input coupled to the first terminal of the second silicon resistor. Claims 4-8 are also allowable based on their dependency from claim 3.
Claim 13 is considered allowable because none of the prior art either alone or in combination discloses wherein the IC is a first IC and wherein the SoC further comprises a second IC as part of a multi-chip module also encapsulated within the packaging material, the second IC comprising the controller, wherein the controller comprises at least one of a state machine, a microcontroller and a microprocessor.
Claim 16 is considered allowable because none of the prior art either alone or in combination discloses wherein the first and second strain-sensitive sensors are respective first and second piezoresistive sensors, each comprising: a first silicon resistor having a first terminal and a second terminal; and a second silicon resistor having a first terminal and a second terminal, wherein each first silicon resistor has a resistance that varies responsive to the deformation of the substrate, and each second silicon resistor has a resistance that remains constant responsive to the deformation of the substrate. Claim 17-19 are also allowable based on their dependency from claim 16.
Claim 20 is considered allowable because none of the prior art either alone or in combination discloses further comprising a temperature sensor on or in the surface of the substrate, the temperature sensor configured to provide a temperature signal representative of a temperature of the substrate, the controller configured to compensate the sense signal the temperature responsive to the temperature signal.
Claim 22 is considered allowable because none of the prior art either alone or in combination discloses wherein the IC is a first IC and wherein the SoC further comprises a second IC as part of a multi-chip module also encapsulated within the packaging material.
Claim 24 is considered allowable because none of the prior art either alone or in combination discloses wherein the first and second strain-sensitive sensors are respective first and second piezoresistive sensors, each comprising: a first silicon resistor having a first terminal and a second terminal; and a second silicon resistor having a first terminal and a second terminal, wherein each first silicon resistor has a resistance that varies responsive to the deformation of the substrate, and each second silicon resistor has a resistance that remains constant responsive to the deformation of the substrate. Claims 25-26 are also allowable based on their dependency from claim 24. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818